                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

APRIL D. BONDURANT,

           Plaintiff,
v.                                                     Case No. 1:18cv83-MW/CAS

NANCY A. BERRYHILL,
Acting Commission of Social Security,

      Defendant.
___________________________/

                              ORDER ACCEPTING AND ADOPTING
                               REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 21. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Commissioner’s decision to deny Plaintiff’s application

for Social Security benefits is AFFIRMED and Judgment is entered for the Defendant.” The

Clerk shall close the file.

       SO ORDERED on January 18, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
